Citation Nr: 1822172	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-04 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to October 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing held before the undersigned Veterans Law Judge in March 2018.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In a December 2016 rating decision, the RO granted service connection for bowel incontinence, assigning a rating of 10 percent, effective April 25, 2012.  To this date, the Veteran has not appealed his initial rating assignment or the effective date and the Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to the issue.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997); see also 38 C.F.R. § 20.200 (2017).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in service.

2.  The Veteran's tinnitus was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.  §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has identified any deficiencies in fulfilling VA's duty to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  
That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his current bilateral hearing loss and tinnitus disabilities are the result of in-service noise exposure, including 3,500 hours of flight time aboard a C-130 aircraft.  Service personnel records show that the Veteran served as a U.S. Air Force pilot.  Therefore, exposure to noise from aircraft operations is accepted. 

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.)

Service treatment records contained the results of audiometric testing in October 1964 and July 1967 that showed normal hearing acuity. 

In August 1968, puretone threshold for the right ear at 500 Hz was 15 with a 5 dB at 1000 Hz, 5 dB at 2000 Hz, 10 dB at 3000 Hz, and 10 dB at 4000 Hz.  Puretone threshold for the left ear at 500 Hz were 10, 5 at 1000 Hz, 10 at 2000 Hz, 30 at 3000 Hz, and 35 at 4000 Hz.  

In August 1969 separation examination, puretone threshold for the right ear at 500 Hz was 10 with a 15 dB at 1000 Hz, 15 dB at 2000 Hz, 15 dB  at 3000 Hz, and 20 dB at 4000 Hz.  Puretone threshold for the left ear at 500 Hz was 10, 15 at 1000 Hz, 15 at 2000 Hz, 25 at 3000 Hz, and 35 at 4000 Hz.  

The record reflects the Veteran was afforded a VA examination in January 2012.  The Veteran's dB at the puretone threshold of 500 Hz was 0 with a 5 dB at 1000 Hz, a 55 dB at 2000 Hz, a 60 dB at 3000 Hz, and a 60 dB at 4000 Hz in the right ear.  The average threshold was recorded as 45 in the right ear.  The puretone threshold of 500 Hz was 0 with a 0 dB at 1000 Hz, a 15 dB at 2000 Hz, a 65 dB at 3000 Hz, and a 65 dB at 4000 Hz in the left ear.  The average threshold was recorded as 36 in the left ear.  Maryland CNC speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  

The January 2012 VA examiner diagnosed the Veteran with sensorineural hearing loss bilaterally.  The VA examiner opined that the Veteran's hearing loss is less as likely as not caused by or a result of an event in military service.  The VA examiner indicated that the Veteran's calibrated audiometrics for enlistment and separation found hearing to be within normal limits without shifts.  The VA examiner noted the Veteran's current diagnosis of high frequency sensorineural hearing loss, but that the Institute of Medicine (IOM) concluded that based on current knowledge of cochlear physiology, there was no sufficient basis for the existence of delayed-onset hearing loss.  The VA examiner opined that based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there is no reasonable basis for delayed-onset hearing loss.  IOM, Noise and Military Service, (2006).  

Regarding tinnitus, the Veteran reported to the January 2012 VA examiner that he experienced constant bilateral tinnitus symptoms since 2001.  The VA examiner opined that it is less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The VA examiner stated that tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident.  Nevertheless, the VA examiner noted the Veteran reported an onset of symptoms subsequent to active service.  

In January 2014, the Veteran's ex-wife submitted a statement on behalf of the Veteran.  She observed the Veteran displaying hearing difficulty at the end of his active service.  She stated that the Veteran would turn up the volume on his stereo and television louder than normal.  She further noted that the Veteran would have one side of his head facing a speaker to listen to what was being said.  

The Veteran was afforded a subsequent VA examination in November 2016.  The Veteran's dB at the puretone thresholds of 500 Hz was 10 with a 15 dB at 1000 Hz, a 70 dB at 2000 Hz, a 70 dB at 3000 Hz, and a 70 dB at 4000 Hz in the right ear.  The average decibel loss was recorded as 56 in the right ear.  Puretone thresholds at 500 Hz was 10 with a 10 dB at 1000 Hz, a 30 dB at 2000 Hz, a 70 dB at 3000 Hz, and a 70 dB at 4000 Hz.  The average decibel was recorded as 45 in the left ear.  Maryland CNC speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  As with the January 2012 VA examiner, the November 2016 VA examiner also diagnosed the Veteran with bilateral sensorineural hearing loss.  

The November 2016 VA examiner opined that the Veteran's bilateral hearing loss is less as likely as not caused by or a result of an event in military service.  The VA examiner indicated that the Veteran's hearing was within normal limits at the time of separation from service with no significant threshold shifts as compared to calibrated audiometrics obtained at the time of enlistment.  The VA examiner opined that noise induced hearing loss is known to be evident at the time of the acoustic trauma or exposure, and that there is no known delayed onset of noise-induced hearing loss.  IOM, Noise and Military Service, (2006).    

Concerning tinnitus, the Veteran reported to the VA examiner that he noticed tinnitus in 1998 with unknown circumstances.  The VA examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  Similarly to the January 2012 examiner, the November 2016 VA examiner opined that calibrated audiometrics did not show signs of trauma to the auditory system from noise exposure.  The VA examiner noted that tinnitus due to noise exposure is known to have an onset at or near the time of noise exposure, but that the Veteran reported first noticing symptoms after his separation from service.  

The Veteran's private ear nose and throat (ENT) physician submitted a letter dated January 2012.  The physician noted he has treated the Veteran since November 2001 for hearing loss and chronic tinnitus symptoms.  Based upon audiometric testing, the physician indicated that the Veteran has noise-induced hearing loss, which started during the Veteran's military career.  Subsequent audiometric testing performed in December 2011 yielded speech reception thresholds (SRTs) of 5 bilaterally, and speech discrimination scores of 96 percent in the right ear and 100 percent in the left ear.  The physician opined that the Veteran's high frequency hearing loss in both ears is attributable to damage from in-service noise exposure. 

In April 2017, the Veteran's treating ENT physician reiterated that the Veteran has severe high frequency hearing loss.  The physician indicated that the Veteran's particular hearing loss is typical of noise exposure hearing loss.  The physician noted the Veteran's post-service occupation as a commercial pilot, but opined that the Veteran's noise-induced hearing loss is due to his in-service experience.  

A.  Bilateral Hearing Loss:

The record reflects the Veteran has a diagnosis of sensorineural hearing loss bilaterally by his private ENT physician and the January 2012 and November 2016 VA examiners.  Thus, the pertinent inquiry is whether the bilateral hearing loss disability was caused by or is otherwise related to any incident of service, to include noise exposure in service.

The Board places some probative weight on the competent, expert opinions of the VA audiologists in January 2012 and November 2016 but considers that they are based substantially on the absence of service treatment records showing a significant, permanent threshold shift at the time of separation from service.  However, the last two examinations in service did show some puretone thresholds at 25 decibels or greater in one ear.  Moreover, a medical examiner cannot rely on solely on the absence of corroborating medical records to conclude that there is no relationship between the current disability and military service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Te Board accords greater weight to the opinions of the Veteran's private ENT physician and the lay statements of the Veteran and his ex-wife.  Although not an audiologist, the private physician had the opportunity to administer audiometric testing and drew conclusions consistent with such tests.  The November 2016 VA examiner noted that the Veteran's service in the Air Force as a pilot was highly probative for hazardous noise exposure.  Further, in acknowledging the in-service exposure, the examiner acknowledged that it to some extent contributed to hearing loss.  Although Institute of Medicine (IOM) study cited by the January 2012 and November 2016 VA examiners found no support for a theory of delayed onset hearing loss, the IOM study did, find that an individual's awareness of the effect of noise on hearing may be delayed when some damage occurs in a young person that progresses with additional exposure and aging.  See Institutes of Medicine of the National Academies, Noise and Military Service, 203-04 (2006).

While recognizing the competent medical opinions of record, the Board finds that there is sufficient, approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, and the Board will give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, as there is clear evidence of significant in-service noise exposure.  Moreover, the cited IOM study does leave open the possibility that noise induced hearing damage may start in service but not be noticed or measured in young service members until later in life.  In light of the positive and negative evidence of record, to include specifically the Veteran's post-service treatment records and VA examination reports, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's bilateral hearing loss was incurred in service.  Hence, affording him the benefit of the doubt, service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b); 38 C.F.R.  § 3.102.

B.  Tinnitus:

The Veteran contends that his current tinnitus disability was incurred during service.

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is evidence of in-service acoustic exposure and several reports of a continuity of symptomatology from service.  As such, the Board concludes that entitlement to service connection for tinnitus is warranted. 

In reaching that conclusion, the Board acknowledges that the January 2012 and November 2016 VA examiners did not find a link between the Veteran's tinnitus and service.  That finding, however, failed to address the Veteran's reports of a continuity of tinnitus from service.  At the March 2018 hearing, the Veteran testified that he noticed tinnitus symptoms much earlier than indicated in the VA examination reports.  The Board notes the Veteran testified that he experienced symptoms since his separation from service but did not report them to a medical professional until it increased in severity.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


